Citation Nr: 1208567	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  11-24 089	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a neck/cervical spine disability.

4.  Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1986 to November 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's August 2011 VA Form 9, substantive appeal, he requested a videoconference hearing before the Board.  Such a hearing was scheduled for January 10, 2012; on the day of the hearing the hearing request was cancelled.


FINDING OF FACT

On January 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his representative) in writing that he intended to withdraw his appeal of the denial of service connection for PTSD, a sleep disorder, and residuals of a neck and back injury; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in the matters of service connection for PTSD, a sleep disorder, and residuals of a neck and back injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on these matters is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on January 18, 2012, the Veteran (through his representative) indicated his intention to withdraw his appeal seeking service connection for PTSD, a sleep disorder, and residuals of a neck and back injury.  Hence, there is no allegation of error or fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed.


ORDER

The appeal is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


